UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT

                       No. 97-41191

In The Matter Of:    DON VICENTE MACIAS, INCORPORATED,

                                                          Debtor.

         DON VICENTE MACIAS, INCORPORATED,

                                      Appellant-Cross-Appellee,

                          versus

     TEXAS GULF TRAWLING COMPANY, INCORPORATED;
              ZIMCO MARINE INCORPORATED;
            MARINE RAILWAY INCORPORATED,

                                   Appellees/Cross-Appellants.


                       No. 98-40029

       In The Matter Of: CICLON NEGRO, INC.,

                                                          Debtor.

                CICLON NEGRO, INC.,

                                                      Appellee,

                          versus

     TEXAS GULF TRAWLING COMPANY, INCORPORATED,

                                                     Appellant.


                       No. 98-40030

In The Matter Of:     DON VICENTE MACIAS, INCORPORATED,
                    CICLON NEGRO, INC.,


     TEXAS GULF TRAWLING COMPANY, INCORPORATED,
                                                          Appellant,

                               versus

               DON VICENTE MACIAS, INCORPORATED,

                                                          Appellee.


          Appeals from the United States District Court
                for the Southern District of Texas

                          March 4, 1999
Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

EDITH H. JONES, Circuit Judge:

          As part of the debtors’ chapter 11 bankruptcy proceeding,

Texas Gulf Trawling (“Texas Gulf”) filed a proof of claim in the

amount of $370,000.   In addition to objecting to the proof of

claim, the debtors filed adversary proceedings challenging the

secured status of Texas Gulf’s proof of claim.     In two separate

proceedings, the bankruptcy court approved Texas Gulf’s proof of

claim in the amount of $300,000 and ruled that Texas Gulf held a

valid lien in that amount.    The bankruptcy court’s first opinion,

rendered in July 1995, was later incorporated into an opinion and

final order entered on December 19, 1995.

          According to the record, no party filed a notice of

appeal within the ten day deadline prescribed by the Federal Rules

of Bankruptcy Procedure.     See Fed. R. Bank. Proc. 8002(a) (“The

notice of appeal shall be filed with the clerk within 10 days of

the date of the entry of judgment, order, or decree appealed

                                  2
from.”). Appellant Ciclon Negro filed a Motion for Leave to Appeal

on January 19, 1996 and attached as an appendix thereto a Notice of

Appeal.   In addition, appellant Don Vicente Macias filed a Motion

for Leave to Appeal on February 12, 1996.        Many months later, in

May 1997, the district court denied the debtors’ motions, dismissed

the appeals, and remanded the matter to the bankruptcy court for

continued administration.     Under the circumstances, the remand

order was superfluous, since refusal to grant the appeals made the

bankruptcy court’s decision final.

          “Failure to file a timely notice [of appeal] deprives the

district court of jurisdiction to consider the appeal.” Solomon v.

Smith, 41 F.3d 1024, 1026 (5th Cir. 1995).        Because the district

court did not have jurisdiction to review the merits, this court

lacks jurisdiction over the merits raised on appeal by Don Vicente

Macias and Texas Gulf.   See Arbuckle v. First Nat’l Bank of Oxford,

988 F.2d 29, 32 (5th Cir. 1993).       We therefore affirm the district

court’s dismissal of the appeal.

          AFFIRMED.




                                   3